Citation Nr: 1410231	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than September 30, 2009 for a grant of service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to an effective date earlier than September 30, 2009 for a grant of service connection for internal derangement of the left knee.

3.  Entitlement to an effective date earlier than September 30, 2009 for a grant of service connection for internal derangement of the right knee.


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel




INTRODUCTION

The Veteran's active military service extended from June 1990 to July 1995, June 1999 to September 1999, January 2003 to August 2003, October 2003 to December 2003, and June 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  In November 2001, the Veteran filed service connection claims for low back and left knee conditions, which were denied in a February 2003 rating decision; the Veteran did not timely initiate an appeal and the decision became final.

2.  In September 2009, the Veteran filed an informal claim to reopen his service connection claim for back and left knee conditions and raised a claim for a right knee condition.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 30, 2009 for a grant of service connection for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.155, 3.156, § 3.400 (2013).

2.  The criteria for an effective date earlier than September 30, 2009 for a grant of service connection for internal derangement of the left knee have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.155, 3.156, § 3.400 (2013).

3.  The criteria for an effective date earlier than September 30, 2009 for a grant of service connection for internal derangement of the right knee have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.155, 3.156, § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging the effective date assigned following the grant of service connection.  Additional notice is not required concerning the downstream effective date element of the claim because the initial intended purpose of the notice has been served.  Dingess, supra.  Rather, as required by 38 U.S.C.A. § 7105(d), the RO issued an SOC in response to the Veteran's disagreement with the effective date.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  The Board has also reviewed the Veteran's paperless Veterans Benefits Management System (VBMS) and Virtual VA claims file.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II. Earlier Effective Date

A January 2011 rating decision granted service connection for the Veteran's back and knee conditions.  An effective date of September 30, 2009, was assigned based upon the receipt of an informal claim from the Veteran on that date.

In February 2011, the Veteran filed a notice of disagreement with the effective date assigned.  The Veteran argued that he was entitled to an effective date in November 2005 because he claims he filed for service connection at the Hawaii RO at that time.

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2012).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008).

Here, an unappealed rating decision dated in February 2003 denied service connection for back and left knee conditions.  Therefore, that rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20,1103.  The Veteran is not contending that the effective date should be during the period before the February 2003 rating decision.  The Veteran is contending that he filed a claim to reopen in November 2005 at the Hawaii RO.  However, there is no evidence of a formal or informal claim between the rating decision in February 2003 and the September 30, 2009 informal claim.

There is a VA Form 21-0820 dated in June 2010 that indicates that the Veteran called to check on the status of his claim.  The note provides the following: "In Mapd shows no claim was ever processed for the Veteran.  In Mapd notes shows his claim was taken over the telephone and was sent to Pittsburg ROJ.  The claim should have been sent to Honolulu ROJ.  Please take a look at his issues that was applied for in the notes dated 09/30/09 and put claim in the system for the Veteran for the effective date of 09/30/09.  Veteran stated he has contacted the RO for months and no one knew what he was talking about.  Veteran also wants his files to be sent to Cleveland OH ROJ due to this is where he lives.  When his claim has been processed, please transfer out to the Cleveland ROJ.  Please contact Veteran."

Immediately preceding the VA Form 21-0820 in the claims file is the note taken on September 30, 2009.  The note indicates the Veteran provided an informal claim over the telephone on September 30, 2009.  The note provides the following: "The Veteran is filing a claim for posttraumatic stress, bilateral knees, lower back injury, mid back, upper back injury and heart murmur with chest pain.  The Veteran states he was diagnosed with posttraumatic stress at the Youngstown VAMC clinic.  The Veteran states he hyper extended his knees and cannot climb stairs and is in extreme pain, he also hears cracking and popping in both knees.  The Veteran states while in service in an exam they discovered a heart murmur and it causes him periodic chest pain.  The Veteran has been seen at Youngstown VAMC clinic since 2007 to current and was seen in Hawaii VAMC approximately 2000 thru 2006 while he lived there.  Please establish claim and advise the Veteran."

The Veteran submitted two statements in support of his claim in August 2010.  While the Veteran referenced treatment he received prior to September 2009, he did not reference any claim submitted prior to September 2009.

In his Notice of Disagreement, the Veteran wrote that he has "been trying to have [his] disability filed since the year of [his] return from Iraq in 2005.  I wish to dispute the date approved only as stated before, that in November 2005 when I received my annual military physical exam the military doctor put in a request for further exams, I also reported to the VA in Hawaii to request Veteran's benefits.  But every time I check I was forward to someone else in the VA and it seem like I was getting the run around.  So I am asking if there is any finding to show anything relating to this as I feel as if November 2005 should be the date of disability benefits."

In his VA Form 9 dated in October 2011, the Veteran wrote: "I filed for these issues back in November 2005 while living in Hawaii.  The Hawaii VA drops many thing in the so called cracks and I have argued this claim for 2 years.  Then when I returned to Salem Ohio I call the Cleveland Ohio Regional Office and they told me they could not find [any] thing on my claim this was around August of 2007.  I feel I should not be punished for the Hawaii VA's incompetence."

Unfortunately, there is no evidence of a claim filed earlier than September 30, 2009.  In reviewing the Veteran's VA treatment records prior to September 20, 2009 there is no mention of him remarking that he had a pending claim.  Also, his two statements made in support of his claim for service connection in August 2010 do not make any reference that he had filed the claim earlier.  He first mentions an earlier claim in his Notice of Disagreement.

The Board notes that there was some confusion regarding the Veteran's claim in 2010, at which point the Veteran called to determine the status of his claim.  The file indicates that VA failed to initiate the claims process at the time of the informal claim in September 2009.  However, that does not provide evidence that there was any claim earlier than September 2009.

The Board acknowledges that the Veteran has claimed that he filed a claim in November 2005; however, there is no basis in the law or regulations for an earlier effective date.  In weighing the Veteran's statements before and after the January 2011 rating decision, the Board gives greater weight to the statements before the rating decision, which are negative for any assertions about a claim filed between February 2003 and September 2009.  The law and the regulations are controlling in this case.  Therefore, the Board finds that the criteria for assignment of an effective date earlier than September 30, 2009, for the grant of service connection for his low back disorder and bilateral knee condition, have not been met. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Thus, the Board must find that the preponderance of evidence is against the claim; the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than September 30, 2009 for a grant of service connection for degenerative disc disease of the lumbar spine is denied.

Entitlement to an effective date earlier than September 30, 2009 for a grant of service connection for internal derangement of the left knee is denied.

Entitlement to an effective date earlier than September 30, 2009 for a grant of service connection for internal derangement of the right knee is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


